Citation Nr: 0415897	
Decision Date: 06/18/04    Archive Date: 06/23/04	

DOCKET NO.  99-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO granted entitlement to 
service connection for right ear hearing loss, and assigned a 
noncompensable evaluation effective August 21, 1998.  The RO 
also denied the claims of entitlement to service connection 
for scoliosis and left ear hearing loss.  

In June 2003, the Board remanded the case to the RO for 
further development and adjudicative action.  

In February 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran's scoliosis clearly and unmistakably 
preexisted military service.  

3.  The veteran's scoliosis did not increase beyond its 
normal progression during the veteran's military service. 

4.  A hearing loss in the left ear was not shown in service 
or for many years thereafter.

5.  Sensorineural hearing loss in the left ear was not shown 
disabling to a compensable degree during the first post 
service year.

6.  The competent and probative evidence of record 
establishes that hearing loss in the left ear is not linked 
to active service on any basis.

7.  Right ear hearing loss is manifested by Level I hearing, 
and the left ear is not totally deaf.  


CONCLUSIONS OF LAW

1.  Preexisting scoliosis was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.306 (2003).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may organic disease of the nervous 
system (sensorineural hearing loss) be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).  

3.  The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.383, 4.85-4.86, Diagnostic Code (DC) 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision was made prior to November 9, 
2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran filed the claims now at 
issue in November 1998.  In a rating decision dated in 
February 1999, the claim of entitlement to service connection 
for right ear hearing loss was granted while the other claims 
were denied.  Only after that rating decision was promulgated 
did the RO provide notice to the appellant regarding what 
information and evidence must be submitted to substantiate 
the claims, as well as what evidence and information must be 
submitted by the claimant, what evidence and information will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  




While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.   





All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  

The Board details below the ongoing adjudications of the 
claims at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  

The appellant was given notice of the requirements for an 
increased rating and service connection in the rating 
decision dated in February 1999, the statement of the case 
issued in July 1999, and supplemental statements of the case 
issued in April 2002, September 2002, November 2003, and 
February 2004.  

The RO also advised the appellant of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  

The RO arranged for examinations of the veteran referable to 
the three disabilities at issue.  Hence, accomplishment of 
additional examinations are not warranted.  The RO also 
obtained the veteran's service medical records and any 
additional post service evidence identified by the veteran.  
The veteran has not indicated that there is additional 
evidence necessary for adjudication of his appeal.

By letter dated in July 2003, the veteran was notified of the 
impact of the VCAA on his appeal, of VA's duty to assist him 
in obtaining evidence for his claims, what the evidence must 
demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, all relevant facts have been 
properly developed, and all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Criteria

General Service Connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) if that disability is shown to be disabling to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis & Factual Background

Scoliosis

The veteran contends that he aggravated his preexisting 
scoliosis while in military service.  He contends that the 
disability was severe enough in nature at that time that he 
should not have been drafted.  He further contends that the 
disorder degenerated during his military service.  

The provisions of 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.306 are incorporated herein by reference.  In the 
aggregate, these indicate that clear and unmistakable 
evidence of the preexistence of a given disability must be of 
record to rebut the presumption of soundness, and that clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  

The facts are as follows.  The veteran was diagnosed as 
suffering from scoliosis 
during a physical examination conducted in March 1966 prior 
to his induction into military service.  Service medical 
records are silent for either complaints or treatment 
regarding scoliosis during military service.  During a 
medical examination conducted in October 1968 in conjunction 
with the veteran's discharge from military service, the 
veteran indicated that he had no back trouble of any kind.  
In addition, physical examination of the musculoskeletal 
system was within normal limits.  

Other pertinent evidence of record regarding the veteran's 
low back is contained in VA records of the veteran's 
examination in September and October 2003.  These indicate 
the presence of degenerative changes in the lumbar spine.  
The examining physician indicated that he believed that the 
veteran's complaints regarding low back pain were the result 
of a lifetime of activity.  The physician also stated that he 
did not think that the veteran's military service was either 
the principle or main 
factor giving rise to the veteran's current complaints and 
clinical findings.  

The physician noted that the veteran did not recall a 
specific injury to his low back during military service.  
Moreover, the examiner indicated during an October 2003 
orthopedic examination that the veteran's scoliosis was very 
mild in nature, and in all likelihood not important regarding 
the causation of the veteran's current symptomatology.  

The foregoing indicates that the veteran's scoliosis clearly 
and unmistakably preexisted his military service.  Clinical 
findings made by the service department prior to the 
veteran's entry into military service bear this out.  See 
38 U.S.C.A. § 1111 (West 2002).  Moreover, there is no 
clinical evidence to indicate that the veteran's scoliosis 
increased beyond its normal progression during military 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, VA physicians have indicated that the 
veteran's scoliosis is not the etiology of his current lower 
back complaints.  Instead, his complaints are the result of 
the development of arthritis that is separate and apart from 
his congenital scoliosis.  

Given that there is clear and unmistakable evidence of the 
presence of scoliosis prior to the veteran's military 
service, and given that there is clear and unmistakable 
evidence that this disorder did not increase beyond its 
normal progression during military service, the Board finds 
no reasonable basis upon which to predicate a grant of 
service connection.  


Left Ear Hearing Loss

The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 are incorporated herein by 
reference.  

The veteran contends that his left ear hearing loss is the 
result of his military service.  He cites the development of 
right ear hearing loss during service in support thereof.  
During physical examinations conducted in conjunction with 
the veteran's induction and discharge from military service, 
hearing in his left ear was noted to be within normal limits.  
Moreover, there is no evidence of any hearing abnormality 
associated with the veteran's left ear during military 
service.  

The veteran underwent VA audiological examinations in January 
1999 and September 2003.  The January 1999 examination 
indicated pure tone thresholds of 5 at 1,000 hertz, 5 at 
2,000 hertz, 20 at 3,000 hertz, and 45 at 4,000 hertz, for an 
average of 19.  Speech recognition in the left ear was at 96 
percent.  The September 2003 examination indicated pure tone 
thresholds of 5 at 1,000 hertz, 10 at 2,000 hertz, 20 at 
3,000 hertz, and 40 at 4,000 hertz, for an average of 19.  
Speech recognition in the left ear was at 100 percent.  This 
is in contrast to the findings on the discharge examination 
conducted in October 1968, wherein pure tone thresholds in 
the left ear were at 0 for 1,000 hertz, 0 for 2,000 hertz, 
and 5 at 4,000 hertz.  The examiner who conducted the January 
1999 audiometric examination did not attribute any hearing 
loss in the veteran's left ear to an incident of military 
service.  

The September 2003 VA audiology examiner expressed the 
opinion that left 
hearing loss was not related to the veteran's period of 
active service.  Absent a "nexus" between the currently 
diagnosed left ear hearing loss and military service, the 
claim must be denied.  Simply put, left ear hearing loss was 
not shown in service or for many years thereafter, nor was 
the post service diagnosed left ear sensorineural hearing 
loss shown disabling to a compensable degree during the first 
post service year.  Finally, the competent medical opinion of 
record discounts any linkage of the post service reported 
hearing loss to service.  

The Board finds no basis upon which to predicate a grant of 
entitlement to service connection for left ear hearing loss.


Right Ear Hearing Loss

The Board notes that the Veterans Benefits Act of 2002, Pub. 
L. 107-330, amended 38 U.S.C.A. § 1160(a)(3) which pertains 
to rating service-connected hearing loss disabilities where 
only one ear is service connected.  Previously, 38 U.S.C.A. 
§ 1160(a)(3) provided that a veteran with total deafness in 
one ear as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability would be evaluated as if the combination of the 
disabilities were the result of service-connected disability.  

The amendment provides that, where there is deafness 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and deafness in the other ear 
due to nonservice-connected disability, they will be 
evaluated as if the combination of the disabilities were the 
result of service-connected disability.  Implementing 
regulations have not yet been promulgated.  The Board, 
however, is required to evaluate the veteran's claim under 
both the prior and amended provisions.  

Regulations pertaining to rating disabilities for hearing 
loss were amended effective June 10, 1999.  However, the 
changes made for evaluating the level of disability for 
hearing loss were not significant.  Previously, levels of 
impairment were evaluated under DC 6100-6110, with rising 
disability ratings given a different diagnostic code.  As a 
result of the revision, only DC 6100 applies to all levels of 
impairment. 

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, DC 
6100 to 6110 (1998); 38 C.F.R. § 4.85, Tables VI and VII, DC 
6100 (2003).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (1998), 38 C.F.R. § 3.383 
(2003).  See 38 U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. 
§ 4.85(f) (2003).  See also Boyer v. West, 210 F.3d 1351, 
1354-1356 (Fed. Cir. 2000).  

Prior to December 6, 2002, compensation is only payable for 
the combination of service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear as if 
both disabilities were service connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability.  38 U.S.C.A. § 1160(a)(3) 
(West 2002); 38 C.F.R. § 3.383 (2003).  

After December 6, 2002, compensation may be payable for the 
combination of service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear if the 
service-connected ear is rated at 10 percent or more.  

As a general matter, disability evaluations are determined by 
comparing a veteran's current symptomatology with the 
criteria set forth in VA's Schedule for Rating Disabilities 
which is based upon average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, although 
the history of the disability at issue is an important 
consideration in accurately evaluating it's severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).  

The only post-service clinical evidence of record regarding 
the veteran's right ear hearing loss is contained in the VA 
audiological examinations conducted in January 1999 and 
September 2003.  Other than that, the claims file reflects 
only the audiological findings during the examination 
conducted in conjunction with the veteran's discharge from 
military service.  Because this is nearly 36 years ago, those 
records are significant only from a historical perspective.  

During the January 1999 VA audiological examination, pure 
tone thresholds in the veteran's right ear were at 5 at 1,000 
hertz, 10 at 2,000 hertz, 70 at 3,000 hertz, and 85 at 4,000, 
for an average of 43.  Speech recognition was at 96 percent.  

During the September 2003 audiological examination, pure tone 
thresholds in the veteran's right ear were at 10 at 1,000 
Hertz, 15, at 2,000 Hertz, 65 at 3,000 Hertz, and 75 at 4,000 
Hertz, for an average of 41.  Speech recognition was at 96 
percent.  

Under the prior regulations, hearing in the veteran's right 
ear correlates to level I.  
As previously noted, pure tone thresholds in the left ear are 
at 5 at 1,000 hertz, 10 at 2,000 hertz, 20 at 3,000 hertz, 
and 40 at 4,000 hertz, for an average of 19.  Speech 
recognition in the left ear is at 100 percent.  This also 
equates to level I hearing loss.  Thus, under both the prior 
and amended regulations, the combination of the two ears 
corresponds to a noncompensable rating.  See 38 C.F.R. 
§ 4.85, Table VI (1998); 38 C.F.R. § 4.85, Table VI (2003).  

Thus, there is no basis to assign an increased schedular 
rating for the veteran's service-connected hearing loss in 
the right ear for any period since he filed his initial claim 
for service connection in November 1998.  

Despite the foregoing, a compensable rating for the veteran's 
service-connected right ear hearing loss may be granted if it 
is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  There is no indication that this 
disability has required frequent hospitalization since the 
veteran's discharge from military service.  Nor has any 
evidence been submitted to indicate that this disability has 
markedly interfered with the veteran's employment.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for right ear hearing 
loss, there is no basis upon which to predicate referral of 
the case for consideration of an extraschedular rating by the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  

The Board finds, as to all material issues, that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application with 
regard to any of the issues that are the subject of this 
decision.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 
2001) (the statute, 38 U.S.C.A. § 5107(b), only requires that 
the Board "consider" all the evidence and material of record; 
the benefit of the doubt provision only applies where there 
is an approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for scoliosis is denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



